DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Replacement Drawings filed 11/2/2021 omitted markings A & B, or A, B & C in Figures 14-19, which are described in the specification (previously depicted in the Replacment Drawings filed 7/8/2020).  Accordingly, the 11/2/2021 Replacement Drawings have been denied entry.  
The Examiner notes that drawings that will be published with the patent will be those filed on 4/30/2020 and 7/8/2020.  It is not necessary to submit replacement drawings unless there are changes that need to be made to those submitted on 4/30/2020 and 7/8/2020.
The colored drawings petition decision of 11/19/2021 still stands since it is not required that color drawings must be filed together with the petition, only that there must be color drawings in the application file, which is satisfied.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Paredes on 5/18/2022.

The application has been amended as follows: 

Claims 1, 3, 6, and 15 are amended as follows:
1. (Currently Amended) A method of treating a skin condition comprising: administering a first combination including cholesterol at about 2%, a statin at about 2% and glycolic acid between about 10% and about 20% once daily to a subject; applying a second combination consisting of about 10% glycolic acid, about 2% ketoconazole and about 0.025% retinoic acid once daily to the subject; applying the first and the second combination for 1 month; and achieving a reduction of severity score; 
wherein the subject has a treatment-resistant Ichthyosis and Ichthyosiform disorder with a baseline severity score 
wherein the severity score is based on 5 criteria: (1) skin thickness and/or scaling; (2) pain, pruritus, and/or discomfort; (3) erythema; (4) impact of the condition on the ability to perform daily functions; and (5) the subject's severity scoring based upon the subject's own assessment of the severity of the condition
3. (Currently Amended) The method of Claim 2, wherein said first combination is administered in the form of a cream base or said second combination is administered in a form selected from the group consisting of: a solution, lotion, gel, cream, ointment, solid stick, aerosol,and 
6. (Currently Amended) The method of Claim 3, wherein the ichthyosis is selected from the group consisting of Autosomal Recessive Congenital Ichthyosis (ARCI), and congenital hemidysplasia ichthyosis and limb defects (CHILD) syndrome.
15. (Currently Amended) The method of Claim 1, wherein the subject is a member of a group of subjects with a baseline average severity score of 52.

Reasons for Allowance
Claims 1-6, 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: As previously stated, although the first combination is known in the prior art, the second combination of independent claim 1 is not taught by Bergqvist or Khalil, nor did the Examiner identify in the prior art the claimed 5-drug combination in the two parts, as a treatment of treatment-resistant ichthyosis and icthyosiform disorder.  
The evidence of Figure 8 demonstrates the benefits in reduction of severity scores for most patients and the reduction of average scores in patients treated by the claimed method, showing the enablement of the claimed method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611